DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: After Pre-Appeal Decision filed 10/06/2022, the prosecution is reopened. 

Response to Arguments
2.	Applicant's arguments filed 09/01/22 have been fully considered and they are partially persuasive. Applicant has amended claims 7 and 16 and obviated the rejections under 35 U.S.C 112(a) or 112 (pre-AIA ) and 35 U.S.C. 112(b).  Claims 9 and 18 have been cancelled.

As to the rejection of claims 1-6, 8, 10-15, 17, 19, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. US Patent Application Publication 2011/0106039, Applicant’s arguments are partially persuasive. Applicant has amended independent claims 1, 10, and 19 to include the recitation: “wherein spacing between each of the elastic bodies of the plurality of waist band elastic bodies is less than spacing between the plurality of waist band elastic bodies and the plurality of lower elastic bodies.” The examiner interpreted the independent claims 1, 10, and 19 as claiming the space between elastics within the waist and within the lower bodies respectively.  Applicant has clarified that the spacing limitations are directed to spacing between each of the elastic bodies of the plurality of waist band elastic bodies (within the waist elastics) and spacing between the plurality of waist band elastics and the plurality of lower elastic bodies.  The limitations of the claims are taught in Saito as discussed below. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. US Patent Application Publication 2011/0106039.

As to claims 1 and 7, Saito teaches an absorbent article 310 continuous in a longitudinal direction X and a transverse direction Y comprising (Figures 6 and 7): 
a main body 312; and 
a ring-like elastic belt 311 comprising 
a front belt 318 comprising a front waist edge 318b and a front leg edge 318a (Figure 9, and 
a back belt 319 comprising a back waist edge 319b and a back leg edge 319a ( Figure 9; paragraph 0130); 

wherein a center  of the front belt 318 is joined to a front waist panel of the main body – where Saito teaches the chassis 312 is attached to the elasticize panel 311 in the front waist region 313 and rear waist region 314  (paragraph 0129),

 a center of the back belt is joined to a back waist panel of the main body, 
the front and back belts each having a left side panel 318f, 319f and a right side panel 318f, 319f (Figure 7; paragraphs 0131) 
each of the left side panels and right side panels is free from overlap by the main body (Figure 7), 

and transverse edges 318c of the front belt and the back belt are joined by a seam 321 to form a waist opening 316 and two leg openings 317 (Figure 6; paragraph 0130); 
wherein each of the front belt 318 and back belt 319 comprises an inner sheet 322, an outer sheet 323, and a plurality of elastic bodies 326-332 sandwiched therebetween and running in the transverse direction (Figures 7 and 9, paragraph 0133); 

wherein the main body 312 comprises an absorbent core 344/346, the absorbent core overlapping at least a portion of the front belt and the back belt (Figures 7 and 10); and 

wherein the elastic bodies disposed in one or both the front belt 318 and the back belt 319 comprise: 
a plurality of waist band elastic bodies 326,329,330 disposed between a distal edge of the absorbent core 346a, 346b and the waist edge of one or both of the front belt and the back belt 318b, 319b, respectively (Figure 9), 
the waist band elastic bodies having elasticity over the entire transverse width of one or both the front belt and the back belt (Figure 9; paragraphs 0143); and 
a plurality of lower elastic bodies 327,328,331,332 disposed below the waist band elastic bodies of one or both of the front belt and the back belt and partially overlapping the absorbent core alongside edges thereof (Figure 9; paragraphs 0144-0145), and removed of their elasticity in at least a portion 340A, 340B overlapping the absorbent core, the longitudinal width of an area removed of elasticity defined as a front and back tummy cut windows (paragraphs 0144-0147, 0158);
wherein spacing between each elastic body of the plurality of waist band elastic bodies is less than spacing between the plurality of waist band elastic bodies and the plurality of lower elastic bodies – where the elastics in the back belt 319 shows the waist elastics 329 has a smaller spacing between each of the elastics 329  than the spacing between the plurality of waist elastics 329 and the plurality of lower elastics including 331 and 332 in the back belt (Annotated Figure 9).  

    PNG
    media_image1.png
    925
    713
    media_image1.png
    Greyscale

As to claim 2, the lower elastic bodies 327,328,331,332 have elasticity in regions overlapping the absorbent core 346 adjacent the side edges thereof (Figure 9). As to claim 3, the outer sheet 323 of the front belt 318 is folded over at prolongations 324 (paragraph 0131, Figures 7 and 9) the front waist edge 318b, and wherein the outer sheet 323 of the back belt 319 is folded over the back waist edge 319b (Figures 7 and 9; paragraph 0131). As to claim 4, each elastic body of the plurality of waist band elastic bodies 326, 329, 330, in at least one of the front belt 318 and the back belt 319 is disposed generally equidistant from one another in the longitudinal direction (Figures 6, 7, 9, and 10; paragraphs 0144, 0148). As to claim 5, each elastic body of the plurality of lower elastic bodies 327,328,331,332  in at least one of the front belt 318 and the back belt 319 is disposed generally equidistant from one another in the longitudinal direction (Figures 6, 7, 9, and 10; paragraphs 0147-0148). As to claim 6, the plurality of lower elastic bodies 329,330 in the back belt 319 are disposed in arrays of two elastic bodies 336, 337 (Figure 7), wherein each of the two elastic bodies of each array are disposed nearer each other than each of the two elastic bodies is disposed relative to the remainder of the arrays (Figure 7; paragraphs 0157-0159). 

As to claim 8, the e longitudinal width of the front belt tummy cut window  340A is less than the longitudinal width of the back belt tummy cut window 340B (Figure 9). 

As to claim 10, Saito teaches an absorbent article 310 continuous in a longitudinal direction X and a transverse direction Y comprising (Figures 6 and 7): 
a main body 312; and 
a ring-like elastic belt 311 comprising 
a front belt 318 comprising a front waist edge 318b and a front leg edge 318a (Figure 9 , and 
a back belt 319 comprising a back waist edge 319b and a back leg edge 319a ( Figure 9; paragraph 0130); 

wherein a longitudinal length of the back belt between the back waist edge 319b and the back leg edge 319a is greater than a longitudinal length of the front belt between the front waist edge 318b and the front leg edge 318a (Figure 9);

wherein a center  of the front belt 318 is joined to a front waist panel of the main body – where Saito teaches the chassis 312 is attached to the elasticize panel 311 in the front waist region 313 and rear waist region 314  (paragraph 0129),

 a center of the back belt is joined to a back waist panel of the main body, 
the front and back belts each having a left side panel 318f, 319f and a right side panel 318f, 319f (Figure 7; paragraphs 0131) 
each of the left side panels and right side panels is free from overlap by the main body (Figure 7), 

and transverse edges 318c of the front belt and the back belt are joined by a seam 321 to form a waist opening 316 and two leg openings 317 (Figure 6; paragraph 0130); 

wherein each of the front belt 318 and back belt 319 comprises an inner sheet 322, an outer sheet 323, and a plurality of elastic bodies 326-332 sandwiched therebetween and running in the transverse direction (Figures 7 and 9, paragraph 0133); 

wherein the main body 312 comprises an absorbent core 344/346, the absorbent core overlapping at least a portion of the front belt and the back belt (Figures 7 and 10); and 

wherein the elastic bodies disposed in one or both the front belt 318 and the back belt 319 comprise: 
a plurality of waist band elastic bodies 326,329,330 disposed between a distal edge of the absorbent core 346a, 346b and the waist edge of one or both of the front belt and the back belt 318b, 319b, respectively (Figure 9), 
the waist band elastic bodies having elasticity over the entire transverse width of one or both the front belt and the back belt (Figure 9; paragraphs 0143); and 
a plurality of lower elastic bodies 327,328,331,332 disposed below the waist band elastic bodies of one or both of the front belt and the back belt and partially overlapping the absorbent core alongside edges thereof (Figure 9; paragraphs 0144-0145), and removed of their elasticity in at least a portion 340A, 340B overlapping the absorbent core (paragraphs 0144-0147, 0158);
wherein spacing between each elastic body of the plurality of waist band elastic bodies is less than spacing between the plurality of waist band elastic bodies and the plurality of lower elastic bodies – where the elastics in the back belt 319 shows the waist elastics 329 has a smaller spacing between each of the elastics 329  than the spacing between the plurality of waist elastics 329 and the plurality of lower elastics including 331 and 332 in the back belt (Annotated Figure 9, above).  
As to claim 11, the lower elastic bodies have elasticity in regions overlapping the absorbent core adjacent the side edges thereof where the elastic elements remain in the overlap areas as shown in Figure 9 areas 334, 335, and 338.  The remaining elastic elements contribute to some elasticity in these areas. As to claim 12, the outer sheet 323 of the front belt 318 is folded over at prolongations 324 (paragraph 0131, Figures 7 and 9) the front waist edge 318b, and wherein the outer sheet 323 of the back belt 319 is folded over the back waist edge 319b (Figures 7 and 9; paragraph 0131). As to claim 13, each elastic body of the plurality of waist band elastic bodies 326, 329, 330, in at least one of the front belt 318 and the back belt 319 is disposed generally equidistant from one another (Figures 6, 7, 9, and 10; paragraphs 0144, 0148). As to claim 14, each elastic body of the plurality of lower elastic bodies 327,328,331,332  in at least one of the front belt 318 and the back belt 319 is disposed generally equidistant from one another in the longitudinal direction (Figures 6, 7, 9, and 10; paragraphs 0147-0148). 
As to claim 15, the plurality of lower elastic bodies 329,330 in the back belt 319 are disposed in arrays of two elastic bodies 336, 337 (Figure 7), wherein each of the two elastic bodies of each array are disposed nearer each other than each of arrays is disposed relative to the remainder of the arrays (Figure 7; paragraphs 0157-0159). 

As to claim 16, Saito teaches a plurality of lower elastic bodies 327,328,331,332 disposed below the waist band elastic bodies of one or both of the front belt and the back belt and partially overlapping the absorbent core alongside edges thereof (Figure 9; paragraphs 0144-0145), and removed of their elasticity in at least a portion 340A, 340B overlapping the absorbent core, the longitudinal width of an area removed of elasticity defined as a front and back tummy cut windows (paragraphs 0144-0147, 0158);

As to claim 17, the e longitudinal width of the front belt tummy cut window  340A is less than the longitudinal width of the back belt tummy cut window 340B (Figure 9). 

As to claim 19, Saito teaches an absorbent article 310 continuous in a longitudinal direction X and a transverse direction Y comprising (Figures 6 and 7): 
a main body 312; and 
a front waist region 313 comprising a front waist edge 318b and a front leg edge 318a (Figures 6 and 9; paragraph 0129) , and a back waist region 314 comprising a back waist edge 319b  and a back leg edge 319a (Figures 6 and 9; paragraph 0129); 

wherein a center  of the front waist region 313 is joined to a front waist panel of the main body – where Saito teaches the chassis 312 is attached to the elasticize panel 311 in the front waist region 313 and rear waist region 314  (paragraph 0129),

 a center of the back waist region 314 is joined to a back waist panel of the main body, 
the front and back belts each having a left side panel 318f, 319f and a right side panel 318f, 319f (Figure 7; paragraphs 0131) 
each of the left side panels and right side panels is free from overlap by the main body (Figure 7), 

and transverse edges 318c of the front and back waist regions are joined by a seam 321 to form a waist opening 316 and two leg openings 317 (Figure 6; paragraph 0130); 
wherein each of the front and back waist regions comprises an inner sheet 322, an outer sheet 323, and a plurality of elastic bodies 326-332 sandwiched therebetween and running in the transverse direction (Figures 7 and 9, paragraph 0133); 

wherein the main body 312 comprises an absorbent core 344/346, the absorbent core overlapping at least a portion of the front and back waist regions (Figures 7 and 10); and 

wherein the elastic bodies disposed in one or both the front and back waist regions comprise: 
a plurality of waist band elastic bodies 326,329,330 disposed between a distal edge of the absorbent core 346a, 346b and the waist edge of one or both of the front belt and the back belt 318b, 319b, respectively (Figure 9), 
the waist band elastic bodies having elasticity over the entire transverse width of one or both the front belt and the back belt (Figure 9; paragraphs 0143); and 
a plurality of lower elastic bodies 327,328,331,332 disposed below the waist band elastic bodies of one or both of the front belt and the back belt and partially overlapping the absorbent core alongside edges thereof (Figure 9; paragraphs 0144-0145), and removed of their elasticity in at least a portion 340A, 340B overlapping the absorbent core (paragraphs 0144-0147, 0158);

wherein spacing between each elastic body of the plurality of waist band elastic bodies is less than spacing between the plurality of waist band elastic bodies and the plurality of lower elastic bodies – where the elastics in the back belt 319 shows the waist elastics 329 has a smaller spacing between each of the elastics 329  than the spacing between the plurality of waist elastics 329 and the plurality of lower elastics including 331 and 332 in the back belt (Annotated Figure 9, above).  

As to claim 20, a back belt 319 defines the back waist region 314 and a front belt defines 318 the front waist region 313, and wherein the front belt is discrete from the back belt (Figures 6, 7, and 9). 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. as applied to claims 1, 10, and 19 above.   
As to claim 21, Saito teaches the present invention substantially as claimed.  However, Saito does not teach the longitudinal length of the back belt is the same as the longitudinal length of the front belt.  Saito generally teaches the back belt length is greater than the front belt length.  However, Saito teaches varying the elasticized regions to provide a good fit and appearance (paragraph 0019).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the length of the belt according to the desired fit for the absorbent article.

As to claims 22 and 23, Saito does not teach the claimed Waist Circumference Force.  However, Saito does teach front and back belts with a plurality of elastics extending transversely across the absorbent and disposed in the longitudinal direction and constructed of the same materials as in the present invention.  Therefore, since the prior art has met the structural requirements of the claim, Saito obviously includes an absorbent article and components capable of achieving the claimed test results.  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781